  Case 1:19-cr-00059-LO Document 77 Filed 10/07/19 Page 1 of 2 PageID# 625



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                   )
                                            )      No. 1:19-cr-59
      v.                                    )
                                            )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                       )
                                            )
                    Defendant.              )


            NOTICE OF WITHDRAWAL OF PRO BONO COUNSEL

      PLEASE TAKE NOTICE that Tor Ekeland, who previously noticed his

appearance in this matter as pro bono counsel under the auspices of the Federal

Public Defender’s Pro Bono Counsel Program, hereby is withdrawn from this matter.

The Office of the Federal Public Defender for the Eastern District of Virginia will

continue in its role as lead counsel.

                                            Respectfully submitted,

                                            DANIEL EVERETTE HALE

                                            By Counsel,
                                            Geremy C. Kamens
                                            Federal Public Defender

                                            /s/ Cadence Mertz
                                            Cadence A. Mertz
                                            Va. Bar No. 89750
                                            Todd M. Richman
                                            Va. Bar No. 41834
                                            Assistant Federal Public Defenders
                                            Office of the Federal Public Defender
                                            1650 King Street, Suite 500
                                            Alexandria, VA 22314
                                            703-600-0840 (tel)
                                            703-600-0880 (fax)
  Case 1:19-cr-00059-LO Document 77 Filed 10/07/19 Page 2 of 2 PageID# 626



                                             Cadence_Mertz@fd.org



                          CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                         2
